Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 1 of 56



                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION


  DUANE STARKS, JEVON KEARSE,
  LAVERANUES COLES, LITO SHEPPARD,                                            CASE NO. 17-cv-62366-JIC
  and All Others Similarly Situated,
                                                                              JURY DEMANDED
          Plaintiffs,                                                         (Over $75,000.00)

          v.

  GARY J. STERN, CHUHAK & TECSON, P.C.,
   a Professional Corporation, DAVID SHINER,
  and JEANNE KERKSTRA,

        Defendants.
  _________________________________________/

                             FIRST AMENDED CLASS ACTION COMPLAINT

          Plaintiffs, DUANE STARKS, JEVON KEARSE, LAVERANUES COLES, LITO

  SHEPPARD, and All Others Similarly Situated (collectively, the “Plaintiffs”), by and through

  undersigned counsel, file this First Amended Complaint against Defendants, GARY J. STERN,

  CHUHAK & TECSON, P.C., DAVID SHINER, JEANNE KERKSTRA, (collectively referred to

  as the “Defendants”) and allege as follows:

                        I.      THE PARTIES AND PARTICIPANTS IN SCHEME

  A.      Parties

          1.        Plaintiff DUANE STARKS (“Starks”) is an individual who resides in the Southern

  District of Florida and is a citizen of Florida.

          2.        Plaintiff JEVON KEARSE (“Kearse”) is an individual who resides in the Southern

  District of Florida and is a citizen of Florida.




                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        1
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 2 of 56



          3.      Plaintiff LAVERANUES COLES (“Coles”) is an individual who resides in Florida

  and is a citizen of Florida.

          4.      Plaintiff LITO SHEPPARD (“Sheppard”) is an individual who resides in Florida

  and is a citizen of Florida.

          5.      Defendant CHUHAK & TECSON, P.C. (“Chuhak”) is a law firm located at 30

  South Wacker, Suite 2600 in Chicago, Illinois that has its principal offices in Cook County,

  Illinois.

          6.      Defendant GARY J. STERN (“Stern”) was, and Defendants DAVID SHINER

  (“Shiner”) and JEANNE KERKSTRA (“Kerkstra”) are, admitted to the Bar in the State of Illinois,

  and at the times and places relevant herein, were principals of Chuhak, acting as duly authorized

  agents and representatives of Chuhak, and acting within the scope of their employment.1

  B.      Participants

          7.      At all relevant times, Rumpelstiltskin Inc. (“Rumpelstiltskin”) was owned by

  Richard Nichols (“Nichols”), Leon A. Greenblatt, III (“Greenblatt”), Andrew Jahelka (“Jahelka”),

  and is a holding company for many of the entities used by the persons identified later in this First

  Amended Complaint as the “Landfill Operators” to perpetrate fraudulent schemes.

  Rumpelstiltskin was the parent of a wholly-owned subsidiary, Resource Technology Corporation

  (“RTC”). RTC entered into agreements with 24 landfills throughout the United States whereby

  RTC acquired rights to develop and construct gas-collection facilities at the landfills in order to




  1
    Defendant Stern was disbarred on consent on May 18, 2017 in connection with pleading guilty
  in federal court to aiding and assisting in the preparation and presentation to the Internal Revenue
  Service of false income tax returns. See www.iardc.org/ldetail.asp?id=361803456.

                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       2
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 3 of 56



  produce and sell electricity from landfill gas in exchange for paying the landfill owners royalties

  measured as a percentage of electricity sales. Green Gas, 903 F.3d at 140.

          8.      At all relevant times, Scattered Corporation was a South Dakota corporation with

  its principal office in Chicago, Illinois and was owned and controlled by Jahelka, Greenblatt, and

  Nichols.

          9.      At all relevant times, Banco PanAmericano Inc. was a South Dakota corporation

  owned and controlled by Greenblatt.

          10.     At all relevant times, Giddyup, Inc., a corporation whose state of incorporation is

  currently unknown, was a company owned and controlled by Jahelka.

          11.     At all relevant times, ROLJFLP, Inc., was a Delaware corporation owned and

  controlled by Nichols.

          12.     At all relevant times, Archimedes Financial, LLC, was a Nevada limited liability

  owned and controlled by Horrell.

          13.     At all relevant times, Methane Bio, LLC, Resource Technology Corporation and

  Delaware Gas and Electric, Inc. were used by the Landfill Operators and the Defendants to carry

  out the fraudulent scheme that is the subject of this First Amended Complaint.

                                 II.      JURISDICTION AND VENUE

          14.     This Court has jurisdiction over this matter under 28 U.S.C § 1332 because the

  amount in controversy exceeds $75,000.00 and the Plaintiffs and Defendants are citizens of

  different states.

          15.     This Court has jurisdiction over the Defendants because they purposefully availed

  themselves of Florida by conducting business in Florida, committing tortious conduct in Florida

  by harming multiple Florida residents including Plaintiffs herein.


                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       3
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 4 of 56



         16.     Venue is proper as the overwhelming majority of transactions giving rise to

  Plaintiffs’ harm and injury occurred and were executed in the Southern District of Florida.

         17.     The individual Plaintiffs are residents of Florida and Plaintiffs, Duane Starks and

  Jevon Kearse, currently reside in the Southern District of Florida.

         18.     Defendant Chuhak & Tecson, PC is a law firm that engages in the practice of law

  nationally and maintains offices in Chicago, New York and New Jersey. Chuhak & Tecson solicits

  clients nationally including the Southern District of Florida.

                                         III.     INTRODUCTION

         19.     Rumpelstiltskin could spin straw into gold.               Defendants, along with others

  discussed below, thought they could do the same for garbage, spinning it into tax credits. The

  Commissioner of the Internal Revenue Service, the United States Tax Court, and the Court of

  Appeals for the D.C. Circuit all uniformly disagreed, but unfortunately not before Defendants and

  others swindled Plaintiffs out of millions of dollars. See Green Gas Delaware Statutory Trust v.

  Commissioner, 903 F.3d 138 (D.C. Cir. August 14, 2018).

         20.     The scheme at the center of this First Amended Complaint for relief involved sale

  of bogus tax credits alleged to have been generated from non-conventional fuel sources in

  compliance with Section 29/45K of the Internal Revenue Code (known as FNS tax credits). Stern,

  a former equity principal at Chuhak, has pled guilty to tax crimes and admitted that he deprived

  the government and the Plaintiffs out of millions of dollars. (Ex. 1, Stern Plea Agreement). Stern

  was sentenced to 18 months in prison on September 13, 2017. (Ex. 2, 9/13/17 Transcript from

  Stern Sentencing Hearing).      Stern further admitted that the other Defendants and Chuhak

  management were active and knowing participants in this fraudulent scheme. (Ex. 3, Stern

  Position Paper, pg. 9). On July 14, 2016, the United States Tax Court also found that the tax credits


                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       4
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 5 of 56



  purchased by the Plaintiffs and other class members were illegitimate, save for the very few

  legitimate credits that were used to conceal the true nature of the scheme in Green Gas Del.

  Statutory       Trust   v.   Commissioner          147      T.C.      No.     1     (2016)   (available   at

  www.ustaxcourt.gov/UstcInOp/OpinionViewer.aspx?ID=10860). That determination was upheld

  in its entirety by the United States Court of Appeals for the District of Columbia Circuit on August

  14, 2018. See Green Gas Delaware Statutory Trust v. Commissioner, 903 F.3d 138 (D.C. Cir.

  August 14, 2018). All deadlines for further review have passed. See Doc. 107, at pg. 4.

            21.     The scheme began by the Defendants and others approaching wealthy individuals

  and entities with a simple proposition: the sale of a certain amount of Federal Income Tax credits

  for a certain smaller amount of money. The Defendants and others represented that FNS credits

  were legitimate and that Plaintiffs and others could substantially decrease their tax liability by

  purchasing the FNS tax credits. In concert with the Landfill Operators, the Defendants perpetrated

  the multi-year scheme of selling the bogus FNS credits to unsuspecting individuals and entities,

  including Plaintiffs, for tens of millions of dollars. Defendants and the Landfill Operators

  accomplished this by funneling the credits through a web of partnerships and limited liability

  companies controlled by them exclusively with the intention of concealing the tax credits’

  illegitimacy. All of the entities listed in this First Amended Complaint were created for the sole

  purpose of effectuating the scheme and had no legitimate business purpose.

            22.     At all relevant times, Defendants and the Landfill Operators knew that over 95% of

  the tax credits they were selling were not legitimate. (Ex. 5, November 2, 2006 Memorandum

  from Shiner to Stern)2. Despite this, Stern, with the assistance of other attorneys at Chuhak &




  2
      Ex 4 intentionally omitted.

                                     LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                    44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                          5
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 6 of 56



  Tecson P.C. and in concert with the Landfill Operators, sold the bogus FNS credits to unsuspecting

  individuals and entities, including Plaintiffs, for tens of millions of dollars. Subsequent to the sale

  of the knowingly illegitimate FNS credits, Defendants and the Landfill Operators created bogus

  tax returns and schedule K-1 statements in an attempt to conceal the illegitimacy of the tax credits

  from both the purchasers of such credits and the Internal Revenue Service and transmitted same

  both through the mail and electronically in furtherance of the scheme to sell, and get away with

  selling, bogus tax credits. Moreover, the attorneys at Chuhak & Tecson P.C. knowingly charged

  Plaintiffs and other parties similarly situated excessive fees in connection with the preparation of

  fraudulent tax documents.

           23.   After the Internal Revenue Service began to investigate the tax returns of

  individuals and entities to whom Defendants and the Landfill Operators sold credits, Defendants

  and the Landfill Operators submitted false statements and documents to the IRS in the hope that

  they could somehow fool the tax authorities into thinking that the credits were legitimate. By

  virtue of the Landfill Operators’ managing interests in the respective tax shelter entities created by

  Defendants, the Landfill Operators had a fiduciary duty to defend the transaction in Tax Court and

  the Revenue Agent Reports for the tax credits for 2005 – 2007 show that the Defendants and the

  Landfill Operators substantially lacked any proof, documentation, or other evidence that could

  have substantiated the validity of some or all of the tax credits and the deductions that were

  ultimately disallowed, adding to the Plaintiffs’ damages. The July 14, 2016 United States Tax

  Court ruling and D.C. Circuit decision set forth the numerous reasons that the tax credits were

  bogus.




                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       6
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 7 of 56



                                    IV.      FACTUAL SUMMARY

          24.    This case stems from the concerted conduct of the Defendants and the Landfill

  Operators to induce individuals, partnerships, and corporations such as Plaintiffs into acquiring

  fraudulent tax credits that were represented by Defendants and the Landfill Operators to be in

  compliance with Internal Revenue Code Section 29/45K. The tax scheme to defraud the Plaintiffs

  and other class members was conducted through a pattern of racketeering activity (mail and wire

  fraud) and was accomplished through the efforts of an association-in-fact-enterprise.

          25.    The Merrillville Trust scheme is subject to a separate lawsuit currently pending in

  Chicago, Illinois. This lawsuit does not pertain to claims related to the Merrillville Trust or the

  2007 Green Gas Arrangement.

          26.    Internal Revenue Code Section 29, renumbered as I.R.C. Section 45K beginning

  January 1, 2006, permitted producers of certain qualified fuels from nonconventional sources,

  including biomass (such as methane gas produced from garbage landfills), to claim tax credits

  known as FNS tax credits for the production of such fuels, if such fuels were sold to an unrelated

  third party.

          27.    Under IRC Section 29, any FNS tax credits generated in years prior to 2006 which

  were unable to be claimed in the year they were generated could be carried forward and be used

  in future years only against the alternative minimum tax.

          28.    Under IRC Section 45K, any FNS tax credits generated in 2006 or later years which

  were unable to be claimed in the year generated could be carried forward and used in future years

  as general business credits, meaning these were not limited to reducing just the alternative

  minimum tax.




                                 LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      7
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 8 of 56



          29.     Michael Horrell (“Horrell”), Richard Nichols (“Nichols”), Leon A. Greenblatt, III

  (“Greenblatt”), Andrew Jahelka (“Jahelka”), Kevin Werner (“Werner”), Elizabeth Sharp

  (“Sharp”), and Michael May (“May”) (collectively the “Landfill Operators”), through the entities

  that comprised the “Green Gas Arrangement,” marketed to the public through various means

  including through their attorneys at Chuhak & Tecson P.C. the sale of tax credits as a way for

  individuals to reduce their income tax liability.

          30.     Chuhak & Tecson, through its agents, Stern, Shiner and Kerkstra, held themselves

  out to have knowledge and expertise in the field of tax law and assisted the Landfill Operators in

  the sale and promotion of the tax credits to the public. The Defendants engaged in the marketing

  and sale of bogus FNS credits through their own professional networks, including accountants and

  lawyers throughout the country.

          31.     The Defendants and the Landfill Operators devised a scheme to sell abusive and

  illegal tax credits under the auspices of Section 29 and Section 45K through the entities identified

  as part of the “Green Gas Arrangement”.

          32.     All of the Defendants and other co-conspirators knew or should have known that

  these arrangements likely would be heavily scrutinized by the Internal Revenue Service (“IRS”),

  be deemed abusive and not in compliance with the applicable section, and/or expose those

  participating in such arrangements to costly IRS audits, including substantial tax liabilities,

  penalties, and interest.

                                  V.       FACTUAL ALLEGATIONS

  A.      IRS Scrutinizes Abusive Section 45K Claims and Stern Pleads Guilty to Tax Fraud

          33.     Producers of fuel from nonconventional sources (“FNS”) may be entitled to claim

  a federal income tax credit for the production and sale of the fuel. See I.R.C. § 45K (formerly


                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       8
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 9 of 56



  I.R.C. § 29). The Internal Revenue Code strictly limits the manner, timing and availability of these

  credits (“FNS Credits”).

         34.     FNS credits have been heavily abused in the recent past. During this time

  unscrupulous attorneys, accountants, and tax return preparers have sold schemes falsely purporting

  to entitle the customers to millions of dollars of FNS credits. See, e.g., United States v. George

  Calvert et al., Case No 09-cv-00618 (M.D. Fla. Apr. 2, 2009); United States v. Ronald Fontenot

  et al., Case No. 09-cv-00893 (E.D. Tex. Apr. 2, 2010); United States v. Sally Hand-Bostick et al.,

  Case No. 09-cv-01075 (N.D. Tex. Aug. 2, 2010). To date, at least 18 individuals have been

  permanently enjoined from marketing or selling FNS credits, and at least 3 individuals have been

  convicted of crimes in connection with these credits. See United States v. Anderson, Case No. 09-

  cr-00177 (M.D. Fla. Apr. 15, 2009) (Robert Anderson convicted of conspiracy to defraud the

  United States and to commit mail fraud); United States v. Calvert, Case No. 10-cr-00325 (M.D.

  Fla. Aug. 4, 2010) (George Calvert convicted of conspiracy to commit wire fraud and money

  laundering); United States v. Guido, Case No. 10-cr-00325 (M.D. Fla. Aug. 4, 2010) (Gregory

  Guido convicted of conspiracy to commit wire fraud and money laundering).

         35.     In November 2013, the United States government filed a Complaint for Permanent

  Injunction and Other Relief against Defendant Gary Stern for actions at issue in this Complaint

  and for other criminal conduct that has been adjudicated separately. See United States v. Gary J.

  Stern, Case No. 13-cv-07844 (N.D. Ill. Nov. 1, 2013). (Ex. 6, Stern Injunction). To resolve that

  Complaint, Defendant Stern entered into a plea deal with the government, where, among other

  things, he agreed to be permanently enjoined from preparing, filing, or assisting others in preparing

  or filing federal taxes other than for himself or his family. (Ex. 6, Injunction). United States v.

  Gary Stern, Case No. 14-cr-00580 (N.D. Ill. Oct. 14, 2014)). On February 27, 2014, Defendant


                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       9
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 10 of 56



   Stern, per the terms of his settlement with the Justice Department, sent Plaintiffs a copy of the

   Injunction to which he agreed.       The United States government filed an eight-count criminal

   indictment against Defendant Gary Stern in this District concerning another related scheme (“the

   Merrillville Trust”) to sell bogus FNS tax credits. See United States v. Gary Stern, Case No. 14-

   cr-00580 (N.D. Ill. Oct. 14, 2014). (Ex. 7, Stern Indictment).

          36.     On September 7, 2016, Stern pled guilty to tax fraud. (Ex. 1).

          37.     On September 13, 2017, Stern was sentenced to 18 months in prison. (Ex. 2).

          38.     Stern has admitted that other Defendants were actively involved in the scheme to

   defraud the Plaintiffs and the United States government. (Ex. 3, pg. 8-10).

   B.     The Green Gas Arrangement

          39.     Until August 7, 2005, Section 29 of the Internal Revenue Code allowed a credit for

   the production and sale of fuel from non-conventional sources, including from non-conventional

   sources, including from landfill biomass (i.e. rotting trash). On August 8, 2005, Section 29 was

   reassigned as Section 45K and became effective for tax years after 2005. The purpose of Section

   29 was to subsidize the activity of converting landfill gas into electricity.

          40.     To qualify for FNS credits, a taxpayer must meet various requirements, including

   producing fuel and selling it to an unrelated person during the taxable year for which the credit is

   claimed. I.R.C. § 45K(a)(2) (formerly I.R.C. § 29(a)(2)).

          41.     An owner of a qualified property or energy producing facility who is not able to

   take full advantage of the tax credit may, in some circumstances, sell an economic interest in the

   property or facility to someone who is able to take advantage of the tax credit.

          42.     The amount of the FNS credits allowed in a given year is based on the amount of

   fuel the taxpayer produces and sells that year for which gas is converted into usable energy. The


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       10
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 11 of 56



   taxpayer is entitled to FNS credits in proportion to his or her ownership interest in the gross sales

   from the property or facility. I.R.C. § 45K(d)(3) (formerly I.R.C. § 29(d)(3)).

          43.     The taxpayer must acquire economic benefits and burdens related to the property

   or facility, including the potential to receive additional economic benefit from the sale of fuel after

   the credit expires.

          44.     RTC was a company located in Chicago purportedly specializing in landfill

   maintenance and natural gas extraction and has been bankrupt since 1999.

          45.     The owners and board members of RTC have included the Landfill Operators:

   Greenblatt, Nichols, Jahelka, Connelly and Werner.

          46.     Several individuals from RTC, including Greenblatt, Nichols, Jahelka and John

   Connelly (“Connelly”), hired Defendant Stern to create a tax structure for funneling FNS credits

   to people who wanted tax benefits. The Defendants assisted and facilitated the Landfill Operators

   to implement and operate what became known as the Green Gas Arrangement, essentially an

   organization comprised of entities utilized to sell bogus FNS credits.

          47.     During this time period, Defendant Kerkstra boasted that the Defendants had more

   experience with FNS credits than any other firm.

          48.     Defendant Chuhak and the Landfill Operators, drafted the documents necessary to

   create the following tax shelter entities: Gas Delaware Business Trust, Green Gas Delaware

   Statutory Trust, Bradshaw Gas General Partnership, Ciao Gas General Partnership, Buon Giorno

   Gas General Partnership, 2004 Gas General Partnership, Methane Blue LLC, Methane Green,

   LLC, and Red Gas LLC; Pontiac Statutory Trust; Methane Bio LLC; Allen Gas GP; Bradshaw

   Gas GP; Perry Gas, GP, Jaguar Gas GP; Buon Giorno Gas GP; Craig GP; Australia Gas GP; Casper

   Gas GP; Jones Gas GP; Zoeller Gas GP; Irwin Gas GP; JMK Gas GP; 2006 Methane Gas GP;


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       11
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 12 of 56



   DJRJ Gas GP; 2005 Medinah Gas GP; Winged Foot Gas GP; Bloomington GP; Methane Green

   LLC; Baltic Gas GP; Methane Blue LLC; Colt Gas GP; China Gas GP; Rocca Gas GP; DK Gas

   GP; BV Gas GP; Villapiano Gas GP; Pink Gas LLC; Werdna Gas GP; Red Gas LLC; Delaware

   Gas & Electric, Inc.; LaMonica Gas G.P.; Orange Gas; Davis Gas GP; Ciao Gas GP; Arrivederci

   Gas GP; and San Bernardino Gas GP; (Collectively, “the Green Gas Arrangement”).

          49.     The named Plaintiffs in this case purchased FNS credits from Green Gas

   Arrangement entities Bradshaw Gas, GP, Buon Giorno Gas, GP, Ciao Gas Baltic Gas GP, 2004

   Gas Partners GP, Perry Gas, GP and Davis Gas GP. The Green Gas Arrangement served as the

   vehicle by which the Defendants conducted their illegal acts.

          50.     The Green Gas Arrangement worked as follows. An individual seeking to reduce

   his or her federal income tax liabilities sent money to either the Defendants or the Landfill

   Operators in exchange for a percentage of FNS credits that would exceed the individual’s buy-in

   cost. Thereafter, the Chuhak Defendants allocated a certain dollar amount of FNS credits to that

   participant for use on that participant’s federal income tax return. Generally, FNS credits reduce

   an individual’s tax liability on a dollar-for-dollar basis, meaning that $100 of FNS credits –

   purchased for less than $100 – would eliminate $100 in tax liability.

          51.     The FNS credits that the Chuhak Defendants allocated to participants originated

   with an entity called Green Gas Delaware Statutory Trust (“Green Gas Trust”). Green Gas Trust

   purportedly accumulated these FNS credits as a result of landfill gas sales agreements with RTC.3




   3
     Green Gas was only able to establish agreements with RTC on 19 of the 24 landfills. Green Gas
   failed to establish such agreement with the other 5 landfills, which just so happened to be the only
   landfills where there was ever operational equipment capable of turning landfill gas into electricity.
   Green Gas, 903 F.3d at 141.

                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       12
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 13 of 56



          52.      Green Gas Trust is a Delaware trust that has been controlled by Landfill Operators

   Connolly and Werner. The Defendants created and represented Green Gas Trust, and in addition,

   Defendant Stern personally prepared that entity’s tax returns (or at least signed them).

          53.      On the 2005 and 2006 federal income tax returns for Green Gas Trust, Stern

   prepared a tax return that claimed FNS credits in the amounts of $5.40 million and $3.65 million,

   respectively.

          54.      In order to allocate FNS credits from Green Gas Trust to individual participants,

   the Defendants funneled the credits through a complex layering structure that utilized over 115

   partnerships, companies, and other entities. On information and belief, this was done so as to

   obfuscate the true nature of the scheme and conceal it from the IRS and therefore attempt to prevent

   the IRS from determining the origin and validity of the FNS credits.

          55.      The Defendants’ control over the Green Gas Arrangement is demonstrated in a

   memo of Defendant Kerkstra to Defendant Stern. In the memo, Kerkstra references a spreadsheet

   given to her by Landfill Operator Nichols concerning the Green Gas Arrangement. She goes

   through a detailed analysis of how she (along with Defendant Stern and Shiner) simply re-adjust

   the tax credits, capital contributions and other fees to give the appearance of legitimacy. (Ex. 8,

   Memo from Kerkstra to Stern dated May 12, 2006).

          56.      The May 12, 2006 memorandum also confirms that the amount of tax credits

   received by purchasers like Plaintiffs did not actually correlate to the amount of the contribution.

   The Defendants always provided an explanation as to why an individual or entity was not receiving

   the amount of credits originally contracted for.

          57.      The Defendants prepared the tax returns that served as the conduit for funneling

   FNS credits from the Green Gas Trust to individual participants.


                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      13
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 14 of 56



           58.     In order to participate in the Green Gas Arrangement, participants signed various

   documents prepared by the Defendants, including purported conflict of interest waivers. These

   documents were not provided to the participants until after they tendered money to the Defendants

   or the Landfill Operators, as the case may be. Participants paid varying amounts in order to receive

   FNS credits, depending upon their income tax liability.

           59.     These contributed funds were held and disbursed at Defendant Stern’s and the

   Landfill Operators’ direction.

           60.     The Defendants used the 115 partnerships, companies, and other entities to funnel

   over $11 million in FNS credits from Green Gas Trust to hundreds of participants, including

   Plaintiffs, from 2005 through 2007.

           61.     Besides Plaintiffs, these individuals included other professional athletes, wealthy

   professionals, and Defendant Stern’s business associates.

           62.     The Defendants prepared the federal income tax returns that were used to funnel

   these tax credits to participants.

           63.     Defendant Stern personally signed many of these tax returns.

           64.     The FNS credits that the Defendants funneled to participants in the Green Gas

   Arrangement originated on the tax returns of the Green Gas Trust that Defendant Stern had

   prepared. The credits themselves purportedly were generated in connection with landfill gas that

   Defendant Stern and the Landfill Operators claimed had been produced from at least 24 different

   landfills located throughout the United States.

           65.     The FNS credits that Stern sold to participants in the Green Gas Arrangement were

   bogus for a number of reasons. Despite knowing the bogus nature of the FNS credits, the




                                     LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                    44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         14
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 15 of 56



   Defendants and the Landfill Operators represented to every purchaser including Plaintiffs that the

   credits were legitimate.

           66.      First, Green Gas Trust and RTC did not have any legal rights to the landfill gases

   claimed at most of the landfills. In fact, after RTC’s rights to extract gas at certain of these landfills

   were terminated, RTC’s employees were prohibited from entering the landfills. (Ex. 9, February

   21, 2006 Email from Edmund Burke To Kerkstra).

           67.      Second, many of the landfills that FNS credits were being claimed from did not

   have a gas collection system in place, while others did not have an operational gas-to-energy

   conversion facility.

           68.      Third, many of the landfills did not have sufficient landfill gas to sell for energy-

   conversion (i.e. the gas was not of sufficient quality to be sold; in most instances the gas was, at

   most, flared).

           69.      Between 2005 and 2006, the Chuhak Defendants used the Green Gas Arrangement

   to funnel over $12.4 million in FNS credits to their customers. Approximately $11.2 million of

   these credits were bogus for one or more of the reasons identified above and subsequently

   disallowed by the IRS.

           70.      The IRS did, in fact, allow a small dollar amount of credits in the rare instances in

   which it ascertained that the landfill had an operational gas-to-energy conversion facility that sold

   the converted fuel. The Defendants and the Landfill Operators used the fact that some converted

   gas was sold from a few landfills as a fig leaf to conceal the defects present at the vast majority of

   the landfills, in an attempt to legitimize the entire scheme.

           71.      For example, in 2005 the IRS only allowed $450,360 out of the over $5.3 million

   the Green Gas Delaware Statutory Trust tried to claim on its tax return. The IRS allowed only


                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        15
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 16 of 56



   $98,335 out of the over $4 million in FNS credits that the Defendants and the Landfill Operators

   allocated to participants in 2006 in connection with the Green Gas Arrangement.

          72.     Backdating was prevalent throughout the Green Gas Arrangement. For example,

   Stern explicitly directed the other employees of Chuhak to backdate checks that were used to

   funnel money between the various entities he controlled. The Stern Indictment also notes the

   prevalence of backdating. (Ex. 7).

          73.     Documents were routinely executed with backdating to whatever date was

   expedient for purposes of facilitating the scheme without regard to the true transaction date.

          74.     As a result, the date on any given document is often meaningless.

   C.     The Defendants’ Role in the Green Gas Arrangement

          75.     The Defendants provided “legal services” for the Green Gas Arrangement,

   including rendering professional opinions on how to create the Green Gas Arrangement in

   compliance with Section 29/45K of the Tax Code. Chuhak was also hired to give advice to

   potential purchasers in order to induce them to purchase the bogus FNS credits. That “legal

   advice” consisted of assistance to the Landfill Operators in the design and operation of a byzantine

   scheme intended to conceal the truth from both the IRS and unwitting participants.

          76.     The Defendants worked together with the Landfill Operators to design and operate

   the Green Gas Arrangement.

          77.     Defendant Stern holds himself out as an expert on FNS credits and the relevant tax

   laws, and has authored several legal opinions on the topic.

          78.     Defendant Stern controlled and operated most of the partnerships and other entities

   that he used to funnel FNS credits to participants in the Green Gas Arrangement. For example,




                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      16
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 17 of 56



   Defendant Stern managed at least 48 partnerships and companies, personally represented at least

   17 entities, was an officer of at least 12 entities, and was the sole shareholder of at least 10 entities.

           79.     At Defendant Stern’s direction, employees of Chuhak, including Defendant

   Kerkstra, drafted agreements that the individual participants signed in order to participate in the

   Green Gas Arrangement.

           80.     Defendant Stern personally signed these agreements on behalf of each partnership

   in his capacity as president of the partnership’s managing general partner.

           81.     Defendant Stern, along with the other Chuhak Defendants, purported to represent

   each of the hundreds of entities that were used to implement the Green Gas Arrangement. At

   Defendant Stern’s request, participants, including Plaintiffs, executed forms that purported to

   waive any conflict involved in the transaction.

           82.     By limiting the number of other attorneys involved in the transaction, the

   Defendants were able to reap additional legal fees and exercise greater control of the Green Gas

   Arrangement, thus minimizing or eliminating outside scrutiny.

           83.     Defendant Stern held and personally disbursed (or directed other Chuhak

   Defendants to disburse) the funds that participants, including Plaintiffs, contributed to the Green

   Gas Arrangement.

           84.     The Defendants prepared over 170 federal income tax returns that they used to

   funnel FNS credits to participants in the Green Gas Arrangement.

           85.     The Defendants sent correspondence and other documents to Plaintiffs and other

   participants, including Schedules K-1 and explanatory cover letters that identified the amount of

   false FNS credits that they had allocated to Plaintiffs and other participants for use in a particular

   tax year.


                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        17
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 18 of 56



           86.     Defendant Stern and the other Chuhak Defendants sent Plaintiffs various tax forms

   which purported to show that Plaintiffs were entitled to hundreds of thousands of tax credits for

   the year 2005. (Ex. 10, Correspondence b/t Chuhak and Plaintiffs).

           87.     The Defendants and the Landfill Operators solicited and sold FNS tax credits to the

   Plaintiffs. Plaintiffs now know that millions in purported FNS tax credits were nonexistent and

   could not be claimed in the manner claimed by the Defendants and the Landfill Operators.

           88.     Defendant Stern was identified as a point of contact on many of the landfill gas sale

   agreements that purported to legitimize the manner in which the Defendants allocated FNS credits

   to Plaintiffs and other participants.

           89.     All of the Defendants benefitted from the operation of the Green Gas Arrangement.

   The Defendants wrongly collected exorbitant fees and profits from Plaintiffs and other participants

   in the Green Gas Arrangement.

   D.      Marketing of the Green Gas Arrangement

           90.     The Chuhak Defendants and the Landfill Operators established an elaborate web of

   partnerships and companies to give the appearance to Plaintiffs and other participants that they

   could legitimately claim FNS credits on their individual income tax return.

           91.     In reality, the Defendants were simply utilizing these entities as the means by which

   to sell bogus FNS credits to Plaintiffs and other participants for a stated amount, i.e. “to monetize

   tax credits provided under 26 U.S.C. § 45K.” Green Gas, 903 F. 3d at 141.

           92.     The Defendants and the Landfill Operators marketed these tax credits as a tax

   benefit, not as an investment in a landfill or in a gas-to-energy conversion facility.




                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       18
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 19 of 56



          93.     Based on the purported legitimacy of the FNS credits, individuals, including

   Plaintiffs, purchased credits from the entities in the Green Gas Arrangement and unknowingly

   claimed the false FNS on their subsequent federal income tax returns.

          94.     The Defendants used several subpromoters, including some of the Landfill

   Operators, to sell the bogus FNS credits to Plaintiffs and other participants.

          95.     At the Defendants’ coaching, these subpromoters, in tendering the paperwork to a

   prospective participant including Plaintiffs, would simply state “[h]ere is the information for the

   purchase of the tax credits.”

          96.     In Plaintiffs case, Landfill Operator Horrell brought on Karen Brenner as an

   unwitting subpromoter. Based on the fraudulent representations of Horrell and the Chuhak

   Defendants about the legitimacy of the Green Gas Arrangement, Karen Brenner sought out

   purchasers.

          97.     The United States Tax Court found that the Defendants solicited and compensated

   promoters, including the Landfill Operators, to sell FNS credits to participants including Plaintiffs.

   (Ex. 4, pg. 43).

          98.     Defendant Stern and the other Defendants often disguised some of the payments to

   the Landfill Operators and promoters as fees for “consulting services.”

          99.     Ultimately, the IRS began examining the tax returns of participants who

   participated in the Green Gas Arrangement.

          100.    As discussed above, the IRS ultimately disallowed over 95% of the FNS credits

   claimed by participants.

          101.    The Defendants acted together to perpetuate a fraud upon the Plaintiffs and other

   class members by presenting clearly erroneous and false legal opinions and fraudulent tax forms


                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        19
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 20 of 56



   concerning the full deductibility of the tax credits; and the Landfill Operators, by using the false

   legal conclusions of the Chuhak Defendants and their own misrepresentations to “sell” Plaintiffs

   and other participants the bogus tax credits.

              102.   The Defendants also used the entities controlled by Defendant Stern and the

   Landfill Operators to create the appearance that they actually had the right to sell the FNS credits.

              103.   Based on the misrepresentations of the Defendants and the Landfill Operators,

   Plaintiffs and the other participants decided to purchase the FNS tax credits being sold by all

   Defendants.

              104.   The Plaintiffs, along with other class members, are liable for back taxes, interest,

   penalties and professional fees as a result of the disallowed tax benefits they claimed from the

   Green Gas Arrangement.

                                         VI.      CO-CONSPIRATORS

              105.   Whenever in this First Amended Complaint reference is made to any act, deed, or

   transaction of any business entity, the allegation means that the business entity engaged in the act,

   deed or transaction by or through its officers, directors, agents, employees or representatives while

   they were actively engaged in the management, direction, control, or transaction of the business’s

   affairs.

              106.   The acts alleged in this First Amended Complaint to have been done by Defendants

   were authorized, ordered and condoned by their parent business entities and authorized, ordered

   and performed by their officers, directors, agents, employees, or representatives while engaged in

   the management, direction, control or transaction of their business affairs.

              107.   All Defendants were engaged in a conspiracy to defraud and each of them is liable

   for the actions of the other as if they themselves had committed the acts.


                                     LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                    44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         20
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 21 of 56



           108.    The Defendants were acting as the agents of the others with either express or

   implied authority to so act in furtherance of their common goal to operate an enterprise and all

   Defendants benefited financially therefrom and ratified the acts of the others.

           109.    Therefore, each of the Defendants is jointly and severally liable for the actions of

   every other Defendant committed in furtherance of the conspiracy.

                                       VII.     CLASS ALLEGATIONS

           110.    Plaintiffs bring this action on their own behalf and, pursuant to Rule 23(b)(1)(A),

   (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure, as a class action on behalf of

   themselves and the nationwide class of all persons (the “Class Members,” the “alleged class” or

   the “Class”) defined below against all Defendants:

                   All persons, partnerships, and corporations who (1) participated
                   and/or purchased bogus tax credits stemming from the Green Gas
                   Arrangement, (2) claimed the bogus tax credits from the Green Gas
                   Arrangement for tax years 2005 through 2007 and (3) were assessed
                   back-taxes, penalties, and/or interest by the Internal Revenue
                   Service as a result of such tax deductions. Excluded from the Class
                   are: Defendants; Landfill Operators; and the federal governmental
                   entities.

           111.    Plaintiffs believe that there are numerous Class Members geographically dispersed

   throughout the United States such that joinder is impracticable. These Class Members may be

   identified from information and records maintained by the Defendants and related third parties.

           112.    The Plaintiffs and the Class Members each and all have tangible and legally

   protectable interests at stake in this action.

           113.    The claims of the Plaintiffs and the Class Members have common origin and share

   a common basis. The claims of all Class Members originate from the same fraudulent transaction,

   the sale of bogus tax credits, predicated by the Defendants.



                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        21
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 22 of 56



          114.    The Individual Plaintiffs state a claim for which relief can be granted that is typical

   of claims on the Class Members as a whole. Thus, the class representatives have been the victims

   of the same illegal activity as each member of the class.

          115.    If brought and prosecuted individually, each of the Class Members would

   necessarily be required to prove the instant claim upon the same material and substantive facts,

   upon the same remedial theories and would be seeking the same relief.

          116.    The claims and remedial theories pursued by the Plaintiffs are sufficiently aligned

   with the interests of the Class Members to ensure that the universal claims of the alleged class will

   be prosecuted with diligence and care by the Plaintiffs as representative of the Class.

          117.    There are questions of law and fact common to the alleged class. Such common

   questions include, inter alia:

                  a. Whether the FNS credits sold by Defendants under the Green Gas Arrangement
                     for the tax years 2005 through 2007 complied with each element of Section
                     29/45K;

                  b. Whether all the Defendants represented to Plaintiffs and to other potential Class
                     Members that tax credits had actually been generated in compliance with
                     Section 29/45K for the Green Gas Arrangement in the years 2005 through 2007;

                  c. Whether all the Defendants represented to the Plaintiffs and to other potential
                     Class Members that Section 29/45K tax credits sold by Defendants under the
                     Green Gas Arrangement could be properly claimed by Plaintiffs and other class
                     members;

                  d. Whether the Defendants engaged in a pattern of racketeering activity in
                     violation of Florida RICO laws;

                  e. Whether the Defendants’ overt and/or predicate acts in furtherance of the
                     conspiracy and/or aiding and abetting resulted in or proximately caused and
                     causes injury to the Plaintiffs’ and Class Members’ business or property or
                     irreparably harmed and harms the Plaintiffs and the alleged class and if so, the
                     appropriate relief to which they are entitled;




                                     LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                    44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         22
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 23 of 56



                f. Whether Defendants’ acts and practices constitute violations of applicable law
                   for which Plaintiffs and the Class Members are entitled to recover restitution or
                   damages or for which disgorgement of ill-gotten monies is appropriate;

                g. Whether Defendants’ actions constitute mail and wire fraud; and

                h. Whether Defendants have been unjustly enriched through the activities
                   described herein.

         118.   The facts are uniform for each of Plaintiffs and class members.

         119.   The Defendants systematically assisted the Landfill Operators as follows:

                a. The FNS credits that the Defendants funneled to Plaintiffs in the Green Gas
                   Arrangement originated on the tax returns of the Green Gas Trust that
                   Defendant Stern had prepared. The credits themselves purportedly were
                   generated in connection with landfill gas that Stern and the Landfill Operators
                   claimed had been produced from at least 24 different landfills located
                   throughout the United States.

                b. Green Gas Trust did not directly have any rights to the gas that was purportedly
                   collected from these landfills. Instead, it entered into purported lease
                   agreements with RTC with respect to these gas rights. RTC, in turn, had
                   originally obtained these gas rights as a result of various contracts it entered
                   into with landfill owners. In an attempt to legitimize the credits, Green Gas
                   Trust then entered into purported landfill gas sales agreements with RTC.4

                c. The FNS credits sold to Plaintiffs in the Green Gas Arrangement were bogus
                   for a number of different reasons. First, Green Gas Trust and RTC did not have
                   any legal rights to the landfill gases claimed at some of the landfills. In fact,
                   after RTC’s rights to extract gas at certain of these landfills were terminated,
                   RTC’s employees were prohibited from entering the landfills. Second, as
                   mentioned in note 3, many of the landfills did not have a gas collection system
                   in place, while others did not have the operational gas-to-energy conversion
                   facility. Third, many of the landfills did not have sufficient landfill gas to sell
                   for energy conversion (i.e., the gas was not of sufficient quality to be sold; in
                   most instances the gas was, at most, flared).

                d. Defendant Stern and the other Chuhak Defendants used the fact that some
                   converted gas was sold from a few landfills as a fig leaf in an attempt to
                   legitimize the entire scheme.




   4
         But see Note 3.

                                LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                               44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                    23
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 24 of 56



                  e. Defendant Stern and the Chuhak Defendants organized and operated the Green
                     Gas Arrangement.

                  f. Defendant Stern controlled and operated most of the partnerships and other
                     entities that he used to funnel FNS credits to the participants in the Green Gas
                     Arrangement. For example, Stern managed at least 48 partnerships and
                     companies, personally represented at least 17 entities, was an officer of at least
                     12 entities, and was sole shareholder of at least 10 entities.

                  g. At Stern’s direction, Defendant Kerkstra drafted agreements that individual
                     participants signed in order to participate in the Green Gas Arrangement. Stern
                     personally signed these agreements on behalf of each partnership in his capacity
                     as president of the partnership’s managing general partner.

                  h. Stern purported to represent each of the hundreds of entities that he used to
                     implement the Green Gas Arrangement. At Stern’s direction, participants
                     executed forms that purported to waive any conflict of interest with respect to
                     these transactions.

                  i. Stern prepared (or directed others in the preparation of) over 170 federal income
                     tax returns that he used to funnel FNS credits to participants in the Green Gas
                     Arrangement. In addition, Stern signed over 80 federal income tax returns that
                     someone else at Chuhak & Tecson had prepared.

                  j. The Defendants prepared and sent correspondence and other documents to
                     participants, including Schedules K-1 and explanatory cover letters, that
                     identified that amount of the false FNS credits that they had allocated to them
                     for use in a particular tax year.

                  k. Stern was identified as a point of contact on many of the landfill gas sale
                     agreements that purported to legitimize the manner in which he allocated FNS
                     credits to participants. He also registered with the IRS at least 33 tax shelters in
                     connection with the Green Gas Arrangement.

          120.    Adjudications with respect to individual members of the Class would, as a practical

   matter, be dispositive of the interests of the other Class Members who are not parties to the action

   or could substantially impair or impede their ability to protect their interests.

          121.    Defendants have acted or refused to act on grounds generally applicable to the

   Class, making appropriate final relief with respect to the Class as a whole. The prosecution of

   separate actions by individual members of the Class would create a risk of inconsistent or varying



                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       24
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 25 of 56



   adjudications with respect to individual members of the alleged Class, which would establish

   incompatible standards of conduct for the party opposing the Class. Such incompatible standards,

   inconsistent or varying adjudications on what, of necessity, would be the same essential facts,

   proof and legal theories, would create and allow to exist inconsistent and incompatible rights

   within the Plaintiffs Class. Further, the failure to permit this cause to proceed as a class action

   under Rule 23(b)(1)(A) would be contrary to the beneficial and salutary public policy of judicial

   economy in avoiding a multiplicity of similar actions. The Plaintiffs also allege that declaratory

   and injunctive relief is appropriate for the Class as a whole, making certification appropriate under

   Rule 23(b)(2). The Plaintiffs also allege that questions of law and fact applicable to the Class

   predominate over individual questions and that a class action is superior to other available methods

   for the fair and efficient adjudication of the controversy. Therefore, certification is appropriate

   under Rule 23(b)(3). Failure to permit this action to proceed under Rule 23 would be contrary to

   the public policy encouraging the economies of attorney and litigant time and resources.

          122.    The named Plaintiffs allege that they are willing and prepared to serve the Court

   and proposed Class in a representative capacity with all of the obligations and duties material

   thereto.

          123.    The self-interests of the named Class representative are co-extensive with and not

   antagonistic to those of the absent Class Members. The proposed representatives will undertake to

   well and truly protect the interests of the absent Class Members.

          124.    The named Plaintiffs have engaged the services of counsel indicated below.

   Plaintiffs’ counsel is experienced in complex litigation, will adequately prosecute this action and

   will assert, protect and otherwise represent well the named Class representative and absent Class

   Members.


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       25
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 26 of 56



          125.      A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members of the Class is impracticable. There

   will be no difficulty in the management of this action as a class action.

          126.      The Plaintiffs will fairly and adequately protect the interest of the Class and have

   no interests adverse to or which directly and irrevocably conflict with interest of other Class

   Members.

                                               VIII. DAMAGES

          127.      As a consequence of Defendants’ conduct and racketeering violations, Plaintiffs

   and the other Class Members have sustained and damage to their business and property in the form

   of substantial expenses incurred for professional fees, disallowed credits resulting in substantial

   tax liability, substantial expenses incurred in dealing with the Internal Revenue Service, incurred

   penalties and interest, and other damages in excess of $75,000.00. All members of the respective

   Class were affected in same manner by Defendants fraudulent and/or wrongful conduct.

              IX.      FRAUDULENT CONCEALMENT AND EQUITABLE TOLLING

          128.      Plaintiffs and the other Class members had no knowledge of Defendants’ unlawful

   scheme, could not have discovered Defendants’ unlawful scheme and could not have discovered

   Defendants’ unlawful conduct at an earlier date by the exercise of due diligence. As described

   above, Defendants affirmatively concealed their illegal acts and these acts only recently became

   known to the Plaintiffs through the diligence of the United States Internal Revenue Service. As a

   result of Plaintiffs’ lack of knowledge of the effects of Defendants’ unlawful scheme, Plaintiffs

   assert the tolling of any applicable statutes of limitation affecting the right of action by Plaintiffs

   and other Class Members.




                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        26
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 27 of 56



           129.   Upon each and every instance that Defendants failed to disclose their illegal

   conduct, Defendants knew or should have known that the undisclosed information was material to

   those consumers who reasonably believed Defendants’ conduct to be lawful and not fraudulent.

   Plaintiffs relied on the acts and omissions of Defendants to their detriment. Defendants knew or

   should have known that Plaintiffs were relying upon Defendants during this time period.

   Defendants took gross advantage of the lack of knowledge of Plaintiffs.

           130.   Plaintiffs were not injured until the 2016 United States Tax Court Opinion was

   upheld by the D.C. Circuit without further challenge as of November 13, 2018, when no further

   challenges could arise.

           131.   Defendants have committed numerous additional overt acts in furtherance of their

   conspiracy, both within and prior to four years from the date of the filing of this action. Such overt

   acts include the illegal actions regarding the fraudulent scheme described herein.

           132.   As the federal government has recognized, Defendant Stern and the other

   Defendants concealed, misrepresented, and hid, and caused to be concealed, misrepresented, and

   hidden, the existence of the corrupt endeavor, the purpose of the corrupt endeavor, and the acts

   done in furtherance of the corrupt endeavor.

           133.   The Defendants and the Landfill Operators controlled all aspects of the enterprise

   through the various entities and control over all documentation.

           134.   Given Defendants’ and the Landfill Operators’ control over all aspects of the

   enterprise and the corresponding documentation, Plaintiffs could not know of the fraudulent

   activity.

           135.   Plaintiffs are not tax experts and in claiming the purported tax credits on their

   returns, relied on their fiduciary relationships with the (i) Chuhak Defendants as their tax advisor,


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       27
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 28 of 56



   (ii) Methane Bio, LLC (the tax matters partner) and (iii) the Landfill Operators, as managing

   general partner(s) of the entities that formed the Green Gas Arrangement.

           136.    The Defendants gave repeated oral and written assurances that the tax credits were

   legitimate, both before and after Plaintiffs purchased the bogus credits.

           137.    Therefore, each instance in which Defendants engaged in the conduct complained

   of herein and each instance in which a Class member unknowingly relied upon representations and

   omissions constitutes part of a continuing violation and operates to toll any applicable statute of

   limitation. Furthermore, Defendants are estopped from relying on any statute of limitations defense

   because of their unfair and deceptive conduct.

          COUNT I – VIOLATIONS OF FLA. STATUTE 895.05 (FLORIDA RICO) BY
                    CONSPIRING TO VIOLATE FLA. STATUTE 895.03

           138.     Plaintiffs repeat and re-allege each and every prior allegation in Paragraphs 1-137

   as if fully set forth herein.

   A.      The Enterprise

           139.    An “enterprise” means any individual, partnership, corporation, business trust, or

   other legal entity, or group of individuals associated in fact although not a legal entity, and it

   includes illicit as well as licit enterprises and entities. Fla. Stat. 895.02(5)

           140.    The Green Gas Arrangement is a RICO enterprise (the “Enterprise”) as described

   in Fla. Stat. 895.02(5) that was created by the Defendants and under the Defendants’ common

   control. The Enterprise consists of: Gas Delaware Business Trust, Green Gas Delaware Statutory

   Trust, Bradshaw Gas General Partnership, Ciao Gas General Partnership, Perry Gas, GP, Buon

   Giorno Gas General Partnership, 2004 Gas General Partnership, Methane Blue LLC, Methane

   Green, LLC, and Red Gas LLC; Pontiac Statutory Trust; Methane Bio LLC; Allen Gas GP;



                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        28
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 29 of 56



   Bradshaw Gas GP; Jaguar Gas GP; Buon Giorno Gas GP; Craig GP; Australia Gas GP; Casper

   Gas GP; Jones Gas GP; Zoeller Gas GP; Irwin Gas GP; JMK Gas GP; 2006 Methane Gas GP;

   DJRJ Gas GP; 2005 Medinah Gas GP; Winged Foot Gas GP; Bloomington GP; Methane Green

   LLC; Baltic Gas GP; Methane Blue LLC; Colt Gas GP; China Gas GP; Rocca Gas GP; DK Gas

   GP; BV Gas GP; Villapiano Gas GP; Pink Gas LLC; Werdna Gas GP; Red Gas LLC; Delaware

   Gas & Electric, Inc.; LaMonica Gas G.P.; Orange Gas; Davis Gas GP; Ciao Gas GP; Arrivederci

   Gas GP; and San Bernardino Gas GP; Banco PanAmericano Inc., Scattered Corporation;

   Rumpelstiltskin USA Corporation; Giddyup, Inc., ROLJFLP, Inc.; and Archimedes Financial,

   LLC .

           141.    The above entities were created and operated to facilitate the scheme of the

   Defendants, that is, by serving as the legal entity selling the FNS credits to the Plaintiffs and others.

   The layers of ownership interest were meant to obscure the true origin (or lack thereof) of the tax

   credit along with trying to confuse and discourage any investigation into the tax credits origin.

           142.    In fact, after the IRS began to investigate the tax returns, Defendants hoped that

   they could simply bury the IRS investigator in paper work in the hope the IRS would simply give

   up and not question the tax credits.

           143.    All the Defendants used the Green Gas Arrangement as a RICO enterprise, and

   individually and through their agents, the Landfill Operators, represented to the Plaintiffs and Class

   Members that the tax credits being sold through the Enterprise’s entities qualified for such

   treatment under Section 29/45K, that the landfills were generating and had generated sufficient

   energy from landfill gas such that tax credits were available in excess of the amount to be paid by

   Plaintiffs and Class Members, and that such tax credits were validly claimable on the tax returns

   of Plaintiffs and Class Members.


                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        29
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 30 of 56



          144.    In reality, the Defendants knew that the tax credits being sold did not qualify under

   I.R.C. Section 29/45K and therefore could not support the promised tax benefits. The Green Gas

   Arrangement was devised solely as a vehicle to obfuscate the true nature the bogus tax credits and

   allow for sale to a large number of victims. This allowed Defendants to generate the largest amount

   of fees and commissions for themselves. The Defendants have made millions of dollars with this

   arrangement.

          145.    At all times relevant, the Enterprise was engaged in, and its activities affected,

   interstate and foreign commerce. This “association in fact” Enterprise had a structure and

   organization and existed apart from its predicate acts. The Enterprise’s components functioned

   together as a continuing unit, i.e., they were under the control of Defendants, and existed for a

   common purpose, i.e., for the economic benefit and gain of the Defendants who controlled the

   Enterprise, as further described below. The Enterprise had longevity sufficient to permit each legal

   entity constituting the Enterprise to pursue the Enterprise’s purpose. Each Defendant, including

   each legal entity Defendant, is distinct and separate from the association-in-fact enterprise of

   which they are a component part. As described further below, Defendants associated with the

   Enterprise, and conducted and participated, directly or indirectly, in the conduct of the affairs of

   the Enterprise through their involvement in the underlying racketeering offenses as well as through

   the continuous concealment and promotion of the activities of the Enterprise, which constituted

   violations of the mail fraud and wire fraud statutes.

          146.    The Defendants engaged in a common scheme, transaction, and course of conduct

   described herein in connection with the design, promotion and sale of the Green Gas Arrangement

   tax credits, pursuant to which they knowingly or recklessly engaged in acts, transactions, practices,

   and a course of business that operated as a fraud upon the Plaintiffs and the Class.


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       30
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 31 of 56



            147.   The purpose and effect of the Defendants’ plan, transaction, and course of conduct

   was to generate huge fees and commissions by monetizing the Landfill Operators’ bogus tax

   credits through the Green Gas Arrangement.

            148.   Defendants maintain an interest in and control of the Enterprise and also conduct

   or participate in the conduct of the Enterprise’s affairs through a pattern of racketeering activity.

            149.   Defendants control and participation in the Enterprise was necessary for the

   successful operation of Defendants’ scheme.

            150.   The Enterprise, consisting of an association the legal entities established and

   controlled by the Defendants, has a structure separate and apart from the pattern of racketeering

   activity in which the Defendants engaged.

   B.       Conducting the Affairs of the Enterprise

            151.   Section 29/45K caught the attention of unscrupulous accountants and others

   because tax credits under this section can reduce an individual’s tax liability on a dollar-for-dollar

   basis.

            152.   The appeal in selling the bogus tax credits is that their creation and validity can be

   easily masked, complete with voluminous paperwork and a specific tax code section referenced to

   create the illusion of validity.

            153.   By creating a web of entities (the Enterprise) and sham agreements, Defendants

   were able to obscure the true nature of the FNS credits and prevent even the most sophisticated

   consumer from identifying their true nature.

            154.   The sole business of the Enterprise, established and controlled by the Defendants

   was to facilitate a fraudulent scheme of selling FNS credits.




                                       LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                      44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                           31
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 32 of 56



           155.    The Defendants were only concerned with selling as many fraudulent tax credits

   through the vehicle of the Enterprise, as possible in order to maximize the profits for the

   Defendants.

           156.    Furthermore, by controlling every aspect of the Enterprise’s constituent parts and

   the information about the FNS credits, Defendants were able to give the appearance that the

   claimed FNS credits were legitimate.

           157.    Each of the following participants played an important role in the conduct of the

   affairs of the Enterprise:

           a.      Chuhak & Tecson P.C. and its agents – the Chuhak Defendants, led by Defendant

   Stern, created designed, and implemented the Green Gas Arrangement. Additionally, the Chuhak

   Defendants produced bogus tax returns, Schedule K-1s, and other documents supporting the

   legitimacy of the FNS credits. They also furnished these materials to the Landfill Operators to help

   in the sale and promotion of the Green Gas Arrangement and actually sold and promoted the Green

   Gas Arrangement themselves through misrepresenting that the tax credits being sold through the

   Enterprise’s entities qualified for such treatment under Section 29/45K, that the landfills were

   generating and had generated sufficient energy from landfill gas such that tax credits were

   available in excess of the amount to be paid by Plaintiffs and Class Members, and that such tax

   credits were validly claimable on the tax returns of Plaintiffs and Class Members.

           b.      Landfill Operators – the Landfill Operators were instrumental in helping Defendant

   Stern and the Chuhak Defendants create and implement the Green Gas Arrangement. Greenblatt,

   Nichols, Jahelka, Sharp, May, Horrell and Werner were all board members and/or officers and

   owners of RTC where the FNS credits are alleged to have originated. Furthermore, they hired Stern

   and Chuhak to create the tax structures, which were used to funnel and obscure the true nature of


                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      32
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 33 of 56



   the credits. Finally, they held themselves out as having knowledge and expertise in FNS tax

   credits. They used that alleged knowledge to help in the promotion and sale of the credits to

   Plaintiffs and the Class through misrepresenting that the tax credits being sold through the

   Enterprise’s entities qualified for such treatment under Section 29/45K, that the landfills were

   generating and had generated sufficient energy from landfill gas such that tax credits were

   available in excess of the amount to be paid by Plaintiffs and Class Members, and that such tax

   credits were validly claimable on the tax returns of Plaintiffs and Class Members.

          158.    The Defendants intended to commit mail and wire fraud in connection with the

   promotion and operation of the Green Gas Arrangement because the Defendants knew that the

   FNS credits they were selling were not legitimate and could not be claimed as a tax credit. They

   could not be claimed as a tax credit because the gas was in most instances not converted to

   electricity or was nonexistent.

          159.    Unfortunately, the purchasers of the FNS credits (Plaintiffs and the Class) from the

   Enterprise entities have been deemed by the IRS to have underreported their income for the years

   in which the FNS credits were claimed, and have been assessed penalties and interest for said

   underpayment. Plaintiffs and the Class continue to incur thousands of dollars in additional

   accounting and legal fees in connection with the IRS investigation into their tax returns.

   C.     The Racketeering Violation

          160.    From in or about 2005, and continuing up through at least 2014, the aforementioned

   Defendants, each of whom are persons associated with, or employed by the Enterprise, did

   knowingly and unlawfully conduct or participate, directly or indirectly, in the affairs of the

   Enterprise through a pattern of racketeering activity within the meaning of Fla. Stat. 895.02(7), all

   in violation of Fla. Stat 895.03.


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       33
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 34 of 56



           161.    Plaintiffs allege that the Defendants engaged in the alleged criminal activities with

   the intent to defraud Plaintiffs of their business and property. The Defendants also worked with

   others to defraud Plaintiffs of money or property by concealing material facts from Plaintiffs

   resulting in loss of Plaintiffs’ property and monies. Plaintiffs allege that these activities constitute

   conduct committed by and through commission of mail fraud, and wire fraud, acts indictable as

   ‘racketeering activity,” as that term is defined in Fla. Stat. 895.02(8)

   D.      Pattern of Racketeering Activity

           162.    Plaintiffs allege that the course of conduct engaged in by the Defendants constituted

   at least two incidents of racketeering conduct that had the same or similar intents, results,

   accomplices, methods of commission, or were interrelated by the distinguishing characteristics of

   the FNS tax credit scheme set out above which were not isolated incidents, thereby constituting a

   pattern of racketeering activity, as that term is defined in Fla. Stat. 895.02(7).

           163.    All predicate acts had the same purpose of utilizing the Enterprise to misrepresent

   the nature of the investments so that the Defendants could defraud those who purchased the

   purported credits out of millions of dollars. Plaintiffs allege that the continuity of the pattern of

   racketeering activity is “closed-ended” inasmuch as a series of related predicate offenses extended

   since at least year 2005 (a substantial period of time). Moreover, the continuity of the pattern of

   racketeering can be established under “open-ended continuity” as the predicate offenses are part

   of the Enterprise’s regular way of doing business, and the predicates are attributed to Defendants’

   operating as part of a long-term association that existed for criminal purposes.

   E.      Racketeering Activity

           164.    FLA Statute 895.02(8)(b) provides that “racketeering activity” means any conduct

   defined as “racketeering activity” under 18 U.S.C. § 1961(1).


                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        34
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 35 of 56



          165.    18 U.S.C. § 1961(1) provides that “racketeering activity” means any act indictable

   under any of the following provisions of Title 18, United States Code: § 1341 (relating to mail

   fraud) and § 1343 (relating to wire fraud). Mail and wire fraud were a regular way in which the

   Enterprise conducted business. The Defendants routinely used both the United States Postal

   Service (and other couriers) along with email, fax and the telephone to communicate, to exchange

   bogus documents, solicit business, file bogus tax returns, collect cash and otherwise perpetrate and

   further the scheme, including to Plaintiffs in the Southern District of Florida.

          166.    For the purpose of executing and/or attempting to execute their transaction to

   defraud and to obtain money by means of false pretenses, representations or promises, the

   Defendants, in violation of 18 U.S.C. § 1341, placed in post offices and/or in authorized

   repositories for mail matter and things to be sent or delivered by the United States Postal Service

   and received matter and things therefrom including but not limited to tax documents, contracts,

   instructions, correspondence, opinion letters, and others.

          167.    For the purpose of executing and/or attempting to execute their transaction to

   defraud and to obtain money by means of false, pretenses, representations or promises, the

   Defendants, in violation of 18 U.S.C. § 1343, transmitted and received by wire matter and things

   therefrom including but not limited to tax documents, contracts, instructions, correspondence,

   opinion letters, funds, and others.

          168.    In those matters and things sent or delivered by the United States Postal Service,

   by wire and through other interstate electronic media, Defendants falsely and fraudulently

   misrepresented and fraudulently suppressed material facts from Plaintiffs and the Class as

   described above, in violation of 18 U.S.C. §§ 1341 and 1343, including, but not limited to, the

   following:


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       35
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 36 of 56



                  a. That the FNS credits being sold through the Green Gas Arrangement had been
                     generated in a manner compliant with Section 29/45K of the Tax Code;

                  b. That the Green Gas Arrangement complied with all federal tax laws and
                     regulations; and

                  c. That the Green Gas Arrangement was a legitimate way to reduce tax liability.

           169.   The predicate acts of mail and wire fraud began when Defendants collected funds

   in exchange for FNS credits made available to their victims and continued unabated thereafter.

   The Defendants and the other wrongdoers, on their own and through the Enterprise, which was

   used as a vehicle to defraud investors, defrauded Plaintiffs and the Class as set out above.

           170.   The Defendants intentionally and knowingly made material misrepresentations and

   intentionally and knowingly suppressed material facts from Plaintiffs and the Class, for the

   purpose of deceiving them and thereby obtaining financial gain. The Defendants either knew or

   recklessly disregarded that the misrepresentations and omissions described above were material.

   Plaintiffs and the Class were injured as a result of the misrepresentations and omissions in carrying

   out the transactions and subsequently filing tax returns using the treatment reflected on the bogus

   tax returns.

           171.   The Defendants made continual use of mail and wire transmissions to effectuate

   their fraudulent scheme. Additionally, the Defendants transmitted numerous specific fraudulent

   statements to Plaintiffs and the Class through the mail, by email, telephones or fax.

           172.   The    Defendants      intentionally      and    knowingly        made   theses   material

   misrepresentations and intentionally and knowingly suppressed material facts from Plaintiffs and

   the Class for the purpose of deceiving them and thereby obtaining financial gain. The Defendants

   either knew or recklessly disregarded that the misrepresentations and omissions described above

   were material. Plaintiffs and the Class were injured as a result of the misrepresentations and



                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       36
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 37 of 56



   omissions in carrying out the transactions and subsequently filing tax returns using the treatment

   opined.

             173.   Set forth below are specific examples of predicate acts of mail and wire fraud

   committed by Defendants pursuant to their scheme to defraud the individual Plaintiffs through the

   operation of the Enterprise.

    DATE/TIM        DOCUMEN          FALSITY                   ACTION BY                    STATUTE
    E PERIOD        T TYPE                                                                  VIOLATION
    January 1,      Letter from      Soliciting the sale Stern/Chuhak & Tecson              18 U.S.C.
    2005            Stern to         of Section 45K tax                                     §1341 & 18
                    L.Coles re:      credits/Advising to                                    U.S.C. §1343
                    Investment       Invest; Attempt to
                    into             Waive Conflict
                    Bradshaw
    January 1,      Amended          Drafting and              Stern/Chuhak & Tecson        18 U.S.C.
    2005            and Restated     Transmittal of                                         §1341 & 18
                    Partnership      False Partnership                                      U.S.C. §1343
                    Agreement -      Agreement
                    Bradshaw
    January 1,      Promissory   Drafting and                  Stern/Chuhak &               18 U.S.C.
    2005            Note for     Allowing                      Tecson/Werner                §1341 & 18
                    $177, 197.41 Transmittal of                                             U.S.C. §1343
                                 False Promissory
                                 Note
    April 11,       Letter Re:   Representing that             Stern/Chuhak & Tecson        26 USC
    2006            Schedule K-1 FNS credits could                                          §7206(1);
                    for Bradshaw legally be claimed
                                                                                            18 U.S.C.
                                                                                            §1341
    – January 1,    Letter from      Soliciting the sale Stern/Chuhak & Tecson              18 U.S.C.
    2005            Stern to L.      of Section 45K tax                                     §1341
                    Coles re:        credits/Advising to
                    Investment       Invest; Attempt to
                    into             Waive Conflict
                    Bradshaw
    January 1,      Amended          Drafting and              Stern/Chuhak &               18 U.S.C.
    2005            and Restated     Transmittal of            Tecson/Werner                §1341; 26
                    Partnership      False Partnership                                      USC
                    Agreement –      Agreement                                              §7206(1)
                    Perry Gas



                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        37
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 38 of 56



    January 1,     Promissory       Drafting and              Stern/Chuhak & Tecson        18 U.S.C.
    2005           Note for         Transmittal of            /Werner                      §1341;
                   $30,148.17       Promissory Note
    – April 11,    Letter           Representing that         Stern/Chuhak & Tecson        26 USC
    2006           Regarding K-     FNS credits could                                      §7206; 18
                   1 – Schedule     be legally be                                          U.S.C. §1341
                   for Perry Gas    claimed
    – January 1,   Letter from      Soliciting the sale       Stern/Chuhak & Tecson        18 U.S.C.
    2005           Stern to         of Section 45K tax                                     §1341; 18
                   J.Kearse re:     credits/Advising to                                    U.S.C. §1343
                   Investment       Invest; Attempt to
                   into             Waive Conflict
                   Bradshaw
    March 30,      Promissory    Drafting and                 Stern/Chuhak &               26 USC
    2007           Note for      Allowing                     Tecson/Werner                §1341; 18
                   $196,464.32   Transmittal of                                            U.S.C. §1343
                                 False Promissory
                                 Note
    April 11,      Letter Re: K- Representing that            Stern/Chuhak & Tecson        26 U.S.C §
    2006           1 Schedule    FNS credits could                                         7206; 18
                   for Bradshaw legally be claimed                                         U.S.C. §1341
    – July 1,      Letter from   Soliciting the sale          Stern/Chuhak & Tecson        26 USC
    2005           Stern to      of Section 45K tax                                        §1341; 18
                   Starks re:    credits/Advising to                                       U.S.C. §1343
                   investment    Invest; Attempt to
                   into Ciao Gas Waive Conflict
    April 11,      Letter Re: K- Representing that            Stern/Chuhak & Tecson        26 USC.
    2006           1 Schedule    FNS credits could                                         §7206; 18
                   for Ciao Gas legally be claimed                                         U.S.C. §1341
    July 1, 2005   Letter from   Soliciting the sale          Stern; Chuhak & Tecson       18 U.S.C.
                   Stern to      of Section 45K tax                                        §1341; 18
                   Sheppard re: credits/Advising to                                        U.S.C. §1343
                   investment    Invest; Attempt to
                   into Ciao Gas Waive Conflict
    – April 11,    Letter Re: K- Representing that            Stern/Chuhak & Tecson        26 USC.
    2006           1 Schedule    FNS credits could                                         §7206; 18
                   for Ciao Gas legally be claimed                                         U.S.C.
                                                                                           §134118
                                                                                           U.S.C. §1341
    – July 1,      Letter from      Soliciting the sale Stern/Chuhak & Tecson              26 USC.
    2005           Stern to         of Section 45K tax                                     §7206; 18
                   Peterson re:     credits/Advising to                                    U.S.C. §1341
                   investment       Invest; Attempt to
                   into             Waive Conflict



                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       38
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 39 of 56



                   2004 Gas
                   General
                   Partnership
    – April 11,    Letter Re: K-     Representing that         Stern/Chuhak &               26 USC.
    2006           1 Schedule        FNS credits could         Tecson/Werner/Archimed       §7206; 18
                   for ________      legally be claimed        es                           U.S.C. §1341


          174.    Set forth below are specific examples of predicate acts of mail and wire fraud

   committed by Defendants pursuant to their scheme to defraud the corporate Plaintiff, Rauxa Direct,

   LLC through the operation of the Enterprise.

    DATE/TIM       DOCUMEN           FALSITY                   ACTION BY                    STATUE
    E PERIOD       T TYPE                                                                   VIOLATION
    March 1,       Letter and   Soliciting the sale            Stern/Chuhak & Tecson        18 U.S.C.
    2006           Email to     of Section 45K tax                                          §1341 & 18
                   Dave Kobza   credits; providing                                          U.S.C. §1343
                                for a certain
                                amount of credits
                                for a certain
                                contribution
                                amount
    April 4,       Check for    Alleged to be in               Jim Howard (subpromoter      18 U.S.C.
    2006           $46,336 sent exchange for FNS               working for Defendants in    §1341 & 18
                   via US Mail  credits                        the sale of credits)         U.S.C. §1343
    April 4,       Check for    Alleged to be in               Archimedes Financial         18 U.S.C.
    2006           $28,600 sent exchange for FNS               LLC & Michael Horrell        §1341 & 18
                   via FedEx    credits                        for Methane Bio              U.S.C. §1343
    April 11,      Letter Re:   Stating that                   Stern/Chuhak & Tecson        18 U.S.C.
    2006           Schedule K-1 $35,049 worth of                                            §1341
                   for Ciao Gas FNS credits could
                   General      be claimed
                   Partnership
    April 11,      Letter Re:   Stating that $40,              Stern/Chuhak & Tecson        18 U.S.C.
    2006           Schedule K-1 222 worth of FNS                                            §1341
                   for          credits could be
                   Arrivederci  claimed
                   Gas General
                   Partnership
    April 15,      Letter Re:   Stating that                   Stern/Chuhak & Tecson        18 U.S.C.
    2006           2006         $200,811.00 worth                                           §1341
                   Schedule K-1 of FNS credits
                   for Baltic   could be claimed


                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        39
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 40 of 56



                Gas General
                Partnership
    April 17,   Tax Return      Filing false tax          Stern/Chuhak &               18 U.S.C.
    2006        for Green       return                    Tecson/Werner                §1341; 26
                Gas                                                                    USC
                Delaware                                                               §7206(1)
                Statutory
                Trust
    September   Submission      Filing false tax          Stern/Chuhak & Tecson        18 U.S.C.
    7, 2006     of Ciao Gas     return                    /Werner                      §1341; 26
                GP Tax                                                                 USC
                Return                                                                 §7206(1)


    November    Wire           Receiving           Archimedes Financial                18 U.S.C.
    7, 2006     Transfer       $156,000 for tax    LLC & Michael Horrell               §1343
                               credits
    March 30,   Letter Re:     Stating a net-short Stern/Chuhak & Tecson               18 U.S.C.
    2007        Schedule K-1 term capital loss of                                      §1341
                for            $22,938
                Arrivederci
                Gas General
                Partnership
    March 30,   Letter Re:     Stating a net-short Stern/Chuhak & Tecson               18 U.S.C.
    2007        Schedule K-1 term capital loss of                                      §1341
                for Ciao Gas $24,907
                Limited
                Partnership
    March 30,   Letter Re:     Engaging in the     Kerkstra/Chuhak &                   26 USC
    2007        Green Gas      filing of false tax Tecson/Werner                       §7206; 18
                Entities K-1   documents                                               U.S.C. §1341
                from Kerstra
                to Werner
    April 2,    Letter Re:     Preparing a false   Stern/Chuhak & Tecson               18 U.S.C.
    2007        Foreclosure    Schedule K-1                                            §1341
                of Interest in
                Davis Gas
                General
                Partnership
    April 5,    Letter Re:     Preparing           Anderson/                           26 USC
    2005        Green Gas      fraudulent K-1s     Chuhak & Tecson/Werner              §7206; 18
                K-1s From      through the mail                                        U.S.C. §1341
                Dimitra
                Anderson to



                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                   40
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 41 of 56



                   Kevin
                   Werner
    April 17,      Tax Return       Engaging in the          Delaware Gas & Elec. Inc. 26 USC.
    2007           of Green Gas     filing of false tax      /Stern/Chuhak &           §7206; 18
                   Delaware         documents                Tecson/Werner             U.S.C. §1341
                   Statutory
                   Trust
    May 15,        Letter Re:       Engaging in the          Markus; Chuhak &             26 USC.
    2007           Green Gas        filing of false tax      Tecson                       §7206; 18
                   Entities 2006    documents                                             U.S.C. §1341
                   Delaware
                   Form 300
    August 7,      Letter Re:       Providing a False        Stern/Chuhak & Tecson        18 U.S.C.
    2007           Foreclosure      K-1 Alleging                                          §1341
                   of Interest in   Plaintiff can claim
                   Baltic Gas       over $200k in tax
                   GP               credits
    – March 26,    Tax Return       Engaging in the          Kerkstra/Chuhak &            26 USC.
    2008           of Jaguar Gas    filing of false tax      Tecson/Werner/Delaware       §7206; 18
                   General          documents                Gas & Electric Inc.          U.S.C. §1341
                   Partnership
    – June 30,     Tax Return       Engaging in the          Stern/ Chuhak &              26 USC.
    2008           of Pontiac       filing of false tax      Tecson/Werner/Archimed       §7206; 18
                   Statutory        documents                es                           U.S.C. §1341
                   Trust
    – June 30,     Tax Return       Engaging in the          Stern/Chuhak &               26 USC.
    2008           of Green Gas     filing of false tax      Tecson/Werner/Delaware       §7206; 18
                   Delaware         returns                  Gas & Electric Inc.          U.S.C. §1341
                   Business
                   Trust


          175.    The Plaintiffs and the Class therefore have been injured in their business or property

   as a result of Defendants’ racketeering activities as described above and throughout this First

   Amended Complaint.

          176.    The Defendants and Landfill Operators associated with each other to form the

   Enterprise that sold fraudulent tax credits to the Plaintiffs. The Defendants committed criminal

   and fraudulent acts when promoting and selling the illegal tax credits.




                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      41
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 42 of 56



          177.    The arrangement described herein was an ongoing organization with an

   ascertainable structure and purpose beyond the predicate acts and the conspiracy to commit such

   acts, by which the Defendants and the Landfill Operators functioned as a continuing unit.

          178.    The Defendants and Landfill Operators engaged in a pattern of unlawful activity

   consisting of a scheme or artifice to defraud Plaintiffs. The Defendants used their legal reputation

   to induce Plaintiffs to purchase the illegal FNS credits that had been misrepresented as valid credits

   by the Defendants and the Landfill Operators. The Defendants and the Landfill Operators engaged

   in a pattern of criminal activity to defraud Plaintiffs and others into participating in the Green Gas

   Arrangement for the sole purpose of enriching Defendants and the Landfill Operators. Defendant

   Stern has admitted to criminal conduct related to the Enterprise. (Ex. 1).

          179.    The Defendants and the Landfill Operators knew that the FNS credits sold to

   Plaintiffs were not valid but promoted, marketed and sold the FNS credits anyway in order to

   generate substantial fees.

          180.    The Defendants engaged in this scheme or artifice to defraud over a period of no

   less than three (3) years that the FNS credits were sold.

          181.    Plaintiffs would not have purchased the bogus FNS credits without the Defendants

   and the Landfill Operators inducing them into the transaction. This act was related to the rest of

   their Tax Shelter Schemes in purpose, results, participants, methods of commission and similarity

   of victims. This behavior constitutes a pattern of unlawful activity over an extended period of time.

          182.    Defendants’ and Landfill Operators’ conduct of the Enterprise and their pattern of

   illegal activity in connection with the promotion of the Tax Shelter Schemes commenced no later

   than in 2005 and continued through at least 2014. While Defendant Stern has been enjoined and

   criminally convicted for his unlawful conduct, the Defendants still engage in the conduct of


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       42
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 43 of 56



   business and Landfill Operators still engage in the same fraudulent conduct that has embroiled

   them in litigation all over the country.

          183.    Defendants’ participation was integral to Plaintiffs and other claimants entering

   into the Green Gas Arrangement and claiming the FNS credits because they conferred legitimacy

   upon the Green Gas Arrangement. Without the Defendants participation, claimants would not have

   undertaken to purchase FNS credits. The Defendants were integral to the conduct of the Enterprise.

          184.    Defendants’ conduct as set forth herein was in concert with the Landfill Owners’

   conduct and planned and prearranged with and known by each of the other said participants in the

   Enterprise pursuant to the common scheme to sell bogus FNS credits.

          185.    Defendants and Landfill Owners conducted or participated in the conduct of the

   Enterprise’s affairs through a pattern of racketeering activity and criminal activity consisting of,

   inter alia, more than two acts of (i) federal racketeering activity (mail fraud, wire fraud, interstate

   transportation in aid of racketeering), (ii) obstruction of justice, (iii) commission of crimes by

   accessories after the fact, (iv) money laundering, (v) engaging in transactions in property derived

   from unlawful activity and (vi) transportation of fraudulently obtained monies, (in violation of 18

   U.S.C. §§ 1341,1343, 1952, 1956, 1957 and 2314 and Fla. Stat. §§895.02(8)(b), 895.02(8)(a)48,

   895.02(a)43, 895.02(8)(a)23 . As part of this pattern, continuing over the course of years,

   Defendants and Landfill Owners, though their Enterprise, sold bogus FNS credits and other Tax

   Shelter Schemes beginning as early as 2005. In particular, without limitation, Defendants and

   Landfill Owners in violation of Fla. Stat. §895.02(8)(b), employed the Postal Service and/or

   private or commercial interstate carriers and/or interstate wire communications to send their

   retainer letters, phony invoices, tax advice and tax information statements, subscription




                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       43
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 44 of 56



   agreements and other materials associated with the bogus FNS credits to Plaintiffs and Class

   Members who purchased bogus FNS credits and other Tax Shelter Schemes.

            186.   Plaintiffs are entitled to recover damages that reasonably flow from the Defendants’

   pattern of unlawful activity in promoting, facilitating and misrepresenting the business purpose

   and legality of the Enterprise and FNS Credits being sold, including but not limited to tax, penalties

   and interest attributable to the bogus FNS credits, attorneys and accountant’s fees, and such other

   and further damages as reasonably flow therefrom, including but not limited to loss of use of the

   funds expended in return for the bogus FNS credits.

            187.   Plaintiffs’ damages were a reasonably foreseeable result of the Defendants’ pattern

   of unlawful activity.

            188.   Plaintiffs are entitled to compensatory and treble damages and attorneys’ fees and

   costs.

            WHEREFORE, for all of the foregoing reasons, Plaintiffs, on behalf of themselves and the

   other Class Members, request this Honorable Court enter judgment in their favor and against all

   Defendants, for an amount in excess of $75,000, including professional fees and punitive damages,

   and for such other and further relief as this Court shall deem just and proper.

                            COUNT II – BREACH OF FIDUCIARY DUTY

            189.    Plaintiffs repeat and reallege each and every prior allegation in Paragraph 1 – 188

   as fully set forth herein.

            190.      The Defendants represented and advised Plaintiffs and other potential Class

   Members regarding their purchase of the FNS credits. As such, the Defendants owed a fiduciary

   duty to Plaintiffs and other potential Class Members.




                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       44
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 45 of 56



          191.    The Defendants breached their fiduciary duty to the Plaintiffs and to other Class

   Members by:

                  a. Failing to advise Plaintiffs and other potential Class Members of the true tax
                     implications of their purchase;

                  b. Failing to provide Plaintiffs and other potential Class Members complete and
                     accurate information known to Defendants regarding the structure of Plaintiffs’
                     and other potential Class Members’ purchase to give them the opportunity to
                     make an informed decision as to whether they should purchase;

                  c. Failing to advise Plaintiffs and other potential Class Members that purchasing
                     the FNS credits would potentially subject Plaintiffs and other potential class
                     members to taxes, penalties and unnecessary costs;

                  d. Failing to advise Plaintiffs and other potential Class Members that FNS credits
                     did not qualify as Section 29/45K status because of the manner in which they
                     were created;

                  e. Failing to disclose and explain to Plaintiffs and to other potential Class
                     Members the implications of Defendants’ common representation of multiple
                     clients;

                  f. Failing to advise Plaintiffs and other potential Class Members of their right to
                     be independently represented; and

                  g. Failing to put the interests of the Plaintiffs and other potential Class Members
                     ahead of their own interests when the Defendants failed to support the
                     transactions when such transactions were challenged by the IRS, to avoid
                     criminally implicating themselves, resulting in the imposition of additional tax,
                     interest and penalties.

          192.    As a direct and proximate result of one or more of the aforementioned breaches, the

   Plaintiffs and other potential Class Members have suffered damages including but not limited to

   loss of property, interest thereon, unnecessary tax liability, penalties and interest thereon, and

   unnecessary professional fees.

          WHEREFORE, for all of the foregoing reasons, Plaintiffs, on behalf of themselves and the

   other Class Members, request this Honorable Court enter judgment in its favor and against the




                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      45
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 46 of 56



   Chuhak Defendants, for an amount in excess of $75,000, including professional fees and punitive

   damages, and for such other and further relief as this Court shall deem just and proper.

                                COUNT III – AIDING AND ABETTING

           193.    Plaintiffs and other potential Class Members incorporate and re-allege Paragraphs

   1 - 192 as if fully stated herein.

           194.    At all times relevant, the Landfill Operators owned and/or helped control the Green

   Gas Arrangement and had intimate knowledge of its structure, function, production and dealings.

           195.    At various times in between 2005 and June of 2006, the Defendants (and particular

   Defendants Stern and Kerkstra) and the Landfill Operators (and particularly Horrell) stated to

   Plaintiffs’ representative, and to other potential class members, that the tax credits being sold

   through the entities set up by Defendants qualified for FNS tax credits under Section 29/45K, that

   the landfills were generating and had generated sufficient energy from landfill gas such that tax

   credits were available in excess of the amount to be paid by Plaintiffs and Class Members, and that

   such tax credits were validly claimable on the tax returns of Plaintiffs and Class Members

           196.     At the times of the aforesaid representations, the Defendants and the Landfill

   Operators knew or should have known that they were materially false in that: (a) the majority of

   the landfills were incapable of generating any energy from landfill gas, much less energy in

   amounts sufficient to create FNS credits in excess of the amounts being paid by Plaintiffs and

   Class Members, (b) there was no plan to bring the majority of landfills into a state of being capable

   of generating energy from landfill gas, much less energy in amounts sufficient to create FNS

   credits in excess of the amounts being paid by Plaintiffs and Class Members, (c) those few that

   were capable of generating energy from landfill gas were not all operational during the entirety of

   2005, and thus incapable of generating energy in amounts sufficient to create FNS credits in excess


                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        46
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 47 of 56



   of the amounts being paid by Plaintiffs and Class Members, and (e) almost no records were being

   created and kept as would be required to establish the amount of energy actually generated as

   would be necessary for Plaintiffs and Class Members to validly and appropriately claim FNS

   credits on their respective returns.

          197.    The aforesaid misrepresentations were made with the intention that Plaintiffs and

   the Class Members would rely of the truth of the representations asserted by paying over money

   as consideration for the receipt of valid and claimable FNS credits.

          198.    The aforesaid misrepresentations were made with knowledge that Plaintiffs and the

   Class Members would rely on the Defendants as purported experts on the subject of FNS tax credit

   structures and the perceived legitimacy of the Defendants having structured the mechanisms by

   which the purported FNS credits would be claimable by Plaintiffs and the Class Members.

          199.    Subsequent to Plaintiffs’ and the Class Members’ purchase of the purported FNS

   credits, and by virtue of the structure devised by the Defendants, the Defendants and the Landfill

   Operators thereafter owed a fiduciary duty of care and loyalty to Plaintiffs and to other potential

   class members by virtue of their position of ownership and operation of the Green Gas

   Arrangement.

          200.    The Landfill Operators breached their fiduciary duty by falsely representing to

   Plaintiffs and to other potential class members that they had validly obtained FNS credits through

   the Green Gas Arrangement by issuing schedule K-1’s that the Defendants and the Landfill

   Operators knew or should have known were false for the set forth in paragraph 196 above, and

   without telling Plaintiffs and the other potential class members of those matters set forth in

   paragraph 196 above. Plaintiffs and other potential class members did not learn of any of those

   matters until the year 2014, and those matters were not full adjudicated until August 14, 2018.


                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       47
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 48 of 56



          201.    The Defendants and the Landfill Operators knew or should have known that

   Plaintiffs’ and other potential class members could not claim Section 29/45K tax credits due to the

   manner in which the Landfill Operators managed and operated the Green Gas Arrangement,

   however, revealing same would have revealed the falsity of the representations set forth in

   paragraph 195 above.

          202.    The Defendants were intimately involved in the creation of the Green Gas

   Arrangement and worked closely with the Landfill Operators to market the FNS credits.

          203.    At all relevant times, the Defendants were aware that the Green Gas Arrangement

   was not operating in accordance with the requirements of Section 45K of the Tax Code.

          204.    Despite this, the Defendants continued to provide legal services to the Landfill

   Operators to structure and market the Green Gas Arrangement so as to defraud Plaintiffs and other

   class members and assisted in soliciting purchasers for the Green Gas Arrangement, being

   regularly aware of their role to legitimize the purported validity of the FNS credits they knew or

   should have known were bogus.

          205.    Further despite this, the Defendants thereafter prepared schedule K-1 statements

   and mailed them to Plaintiffs and the other potential class members reporting FNS tax credits that

   the Defendants knew or should have known could not be claimed under Section 29/45K, being

   regularly aware of their role to legitimize the purported validity of the FNS credits they knew or

   should have known were bogus.

          206.    The Defendants solicited Plaintiffs and other potential class members without

   disclosing information that the FNS credits would not meet all of the statutory requirements and

   therefore would be disallowed. The Chuhak Defendants failed to advise Plaintiffs and other

   potential class members that they would receive no tax benefit.


                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      48
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 49 of 56



           207.    The Defendants materially assisted the Landfill Operators to monetize FNS credits

   they knew or should have known were bogus by creating the Green Gas Arrangement, soliciting

   Plaintiffs and other potential class members, and issuing schedule K-1 statements that they knew

   or should have known were false and therefore in breach of the Landfill Operator’s fiduciary duties

   by virtue of their position of ownership and operation of the Green Gas Arrangement.

           208.    Plaintiffs and other potential class members in fact relied on the misrepresentations

   of the Landfill Operators and the Defendants by purchasing the purported tax credits and by

   subsequently claiming those bogus tax credits instead of paying income tax in the amount of those

   purported credits, and a direct and proximate result of one or more of the aforementioned acts,

   Plaintiffs and other potential class members suffered damages including, but not limited to, the

   loss of property, unnecessary tax liability, and unnecessary professional fees.

           WHEREFORE, for all of the foregoing reasons, Plaintiffs, on behalf of itself and the other

   Class Members, request this Honorable Court enter judgment in its favor and against the

   Defendants, for an amount in excess of $75,000, including professional fees and punitive damages,

   and for such other and further relief as this Court shall deem just and proper.

                           COUNT IV – PROFESSIONAL NEGLIGENCE

           209.    Plaintiffs and other potential class members incorporate and re-allege Paragraphs 1

   - 208 as if fully stated herein

           210.    At all relevant times, Defendants represented the Plaintiffs and advised the Plaintiff,

   through Plaintiffs representatives, to invest in the Green Gas Arrangement. Specifically, the

   Defendants advised through their representatives that the Plaintiffs would receive Section 29/45K

   FNS credits.

           211.    As such, Defendants owed a duty of care to act as reasonably careful attorneys.


                                      LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                     44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                          49
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 50 of 56



           212.    Defendants breached their duty in one or more of the following ways:

                   a. Failed to advise of the true tax implications of their investment;

                   b. Failing to provide complete and accurate information regarding the structure of
                      the Green Gas Arrangement to allow the opportunity to make an informed
                      decision on whether or not to invest in the Trust;

                   c. Failing to advise that investing in the Green Gas Arrangement would subject
                      Plaintiffs to tax, penalties, interest and unnecessary costs;

                   d. Failing to advise that the Green Gas Arrangement did not qualify as an accepted
                      structure under Section 29/45K; and

                   e. Failing to advise that there is a right to be independently represented by another
                      attorney in the transaction.

           213.    As a direct and proximate result of the aforementioned breaches, the Plaintiffs

   suffered damages including, but not limited, the loss of investment, unnecessary tax liability, and

   unnecessary professional fees.

           WHEREFORE, for all of the foregoing reasons, Plaintiffs, on behalf of themselves and the

   other Class Members, request this Honorable Court to enter judgment in their favor and against

   the Chuhak Defendants, for an amount in excess of $75,000, including professional fees and

   punitive damages, and for such other and further relief as this Court shall deem just and proper.

                                              COUNT V – FRAUD

           214.    Plaintiffs and other potential class members incorporate and re-allege Paragraphs 1

   - 213 as if fully stated herein.

           215.    At all times relevant, the Defendants knew the Green Gas Arrangement was

   seriously flawed and would not qualify for FNS tax credits under Section 29/45K for the reasons

   stated in paragraph 196 above.




                                       LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                      44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                           50
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 51 of 56



          216.    Despite this, Defendants advised Plaintiffs and other potential class members that

   the FNS credits being sold would qualify all individuals for tax credits under Section 45K as set

   forth in paragraph 195 above.

          217.    Defendants knew this statement was false and that their representation that purchase

   of the FNS credits would allow Plaintiffs to legally claim tax credits was also false.

          218.    Defendants did not advise Plaintiffs or other potential class members that their

   purchase would not meet the statutory requirements and that little or no tax benefit would be

   realized.

          219.    Defendants made the aforementioned statements about the FNS credits to induce

   Plaintiffs and other potential class members to purchase.

          220.    Plaintiffs and other potential class members relied upon Defendants’ false

   statements when they made the decision to purchase the FNS credits.

          221.    Subsequent to the purchase, the Defendants issued schedule K-1 statements to

   Plaintiffs and other potential class members reporting FNS credits which Defendants knew were

   not legally qualified.

          222.    In the alternative, the Defendants knew that schedule K-1 statements were being

   sent to Plaintiffs and other potential class members who had been told that they would be

   purchasing qualified FNS credits, but failed to alert the Plaintiffs and other potential class members

   that FNS credits reported in the applicable K-1 was false.

          223.     Plaintiffs and other potential class members were injured by their reliance on

   Defendants’ false statements.




                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        51
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 52 of 56



           224.      The aforementioned false statements caused Plaintiffs and other potential Class

   Members damage including, but not limited to, the loss of property, unnecessary tax liability, and

   unnecessary professional fees.

           WHEREFORE, for all of the foregoing reasons, Plaintiffs, on behalf of themselves and the

   other Class Members, request this Honorable Court enter judgment in its favor and against all

   Defendants, for an amount in excess of $75,000, including professional fees and punitive damages,

   and for such other and further relief as this Court shall deem just and proper.

                                   COUNT VI – CIVIL CONSPIRACY

           225.      Plaintiffs and other potential Class Members incorporate and re-allege Paragraphs

   1- 224 as if fully stated herein.

           226.      By way of the Landfill Operators’ close relationship with the Defendants, they were

   able to work in concert to sell bogus FNS credits.

           227.      The Landfill Operators and the Defendants worked together to set up the Green Gas

   Arrangement. It is already known that the Chuhak Defendants drafted many of the fraudulent

   documents at issue in this case.

           228.      All Defendants then engaged in a nationwide solicitation effort to sell the bogus

   FNS credits that were being funneled through the Green Gas Arrangement.

           229.      At all times, all Defendants knew that the FNS credits being sold were not in

   compliance with the applicable tax code sections and would not produce the intended benefit to

   the purchasers.

           230.      The Chuhak Defendants and the Landfill Operators acted in furtherance of their

   agreement to sell bogus FNS credits by taking the following acts:




                                     LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                    44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         52
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 53 of 56



                  a. Designing, forming, and implementing the Green Gas Arrangement as an entity
                     by which they could perpetrate their illegal tax scheme resulting in profit to the
                     Defendants at the expense of Plaintiffs and other Class Members;

                  b. Representing that the Green Gas Arrangement was set up for a legitimate
                     purpose;

                  c. Providing advice that the purchase of FNS credits from the Green Gas
                     Arrangement would result in Plaintiffs and the Class Members being able to
                     claim those credits on their respective tax returns;

                  d. Failing to disclose the illegal nature of their tax scheme;

                  e. Participating in the preparation and filing of the false and fraudulent income tax
                     returns in connection with the Green Gas Arrangement; and

                  f. Submitting false and misleading information to the Internal Revenue Service in
                     connection to its inquiries into the tax credits being claimed by the Plaintiffs
                     and other Class Members.

          231.    The above acts were in concert and in furtherance of the illegal scheme to sell bogus

   FNS credits.

          232.    The conspiracy among the Defendants resulted in damage to the Plaintiffs and other

   class members including, but not limited to, the loss of property, unnecessary tax liability, and

   unnecessary professional fees.

          WHEREFORE, for all the foregoing reasons, Plaintiffs, on behalf of themselves and the

   other Class Members, request this Honorable Court enter judgment in their favor and against all

   Defendants, for an amount in excess of $75,000, including professional fees and punitive damages,

   and for such other and further relief as this Court shall deem just and proper.

                                            JURY DEMAND

                  Plaintiffs hereby demands a trial by jury in this action.




                                  LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                 44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      53
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 54 of 56



                                         PRAYER FOR RELIEF

                  WHEREFORE, Plaintiffs, on behalf of themselves and the other Class Members,

   respectfully pray:

           A.     This Honorable Court determine that this action may be maintained as a class action

   pursuant to Rule 23 of the Federal Rules of Civil Procedure, and direct that reasonable notice of

   this action be given to the Class;

           B.     The acts alleged herein be adjudged and decreed to be unlawful in violation of the

   state claims asserted herein;

           C.     The Class recover three-fold the damages determined to have been sustained by

   them pursuant to Fla. Stat. §895.02, and that joint and several judgments be entered against

   Defendants in favor of the Class;

           D.     The Class recover the costs and expenses of suit; pre- and post- judgment interest,

   and reasonable attorney fees as provided by law;

           E.     Compensatory damages in an amount to be ascertained at trial and/or rescission;

           F.     Punitive or exemplary damages in an amount to be ascertained at trial;

           G.     Additional damages pursuant to applicable state or federal law;

           H.     Reasonable attorneys’ fees and costs and;

           I.     Disgorgement of fees paid to all Defendants;

           J.     All other relief, in law or in equity, to which Plaintiffs and the Class Members may

   be entitled.




                                    LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                   44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        54
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 55 of 56



         Dated this 7th day of December, 2018.

                                                Respectfully submitted,

                                                SWEETAPPLE, BROEKER & VARKAS, P.L.
                                                44 W. Flagler Street, Suite 1500
                                                Miami, Florida 33130
                                                Tel.: (305) 374-5623
                                                Fax: (305) 358-1023
                                                Attorneys for Plaintiffs

                                       By:        /s/ Kadisha D. Phelps
                                                Kadisha D. Phelps, Esq.
                                                Florida Bar No: 033635
                                                kadisha@broekerlaw.com
                                                DOUGLAS C. BROEKER, ESQ.
                                                Florida Bar No. 306738
                                                doug@broekerlaw.com

                              and
                                                KONICEK & DILLON, P.C.
                                                Counsel Admitted Pro Hac Vice
                                                70 W. Madison, Suite 2060
                                                Chicago, IL 60602
                                                Tel.: (312) 328-9166

                                       By:      __/s/ Amir R. Tahmassebi________________
                                                AMIR R. TAHMASSEBI, ESQ.
                                                Illinois Bar No. 6287787
                                                amir@konicekdillonlaw.com
                                                DANIEL F. KONICEK, ESQ.
                                                Illinois Bar No. 6205408
                                                jennifer@konicekdillonlaw.com
                                                MICHAEL J. CORSI, ESQ.
                                                Illinois Bar No. 6289269
                                                mcorsi@konicekdillonlaw.com




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                   55
Case 0:17-cv-62366-JIC Document 112 Entered on FLSD Docket 12/07/2018 Page 56 of 56



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with

   the Clerk by using CM/ECF system which will send a notice of electronic filing on the following

   counsel of record in this case on this 7th day of December, 2018 to: David S. Hendrix, Esq.,

   david.hendrix@gray-robinson.com, Gray Robinson, P.A., 401 East Jackson Street, Suite 2700,

   Tampa,     Florida    33602;      Michael        J.    Flaherty,       Esq.,      mflaherty@fylegal.com,

   ksesterhenn@fylegal.com, Timothy P. Mahoney, Esq., tmahoney@fylegal.com, John C.

   Koechley, Esq., jkoechley@fylegal.com, Flaherty & Youngerman, P.C., 20 S. Clark Street, Suite

   1050, Chicago, Illinois 60603; Ruel W. Smith, Esq., rsmith@hinshawlaw.com, Hinshaw &

   Culbertson LLP, 100 South Ashley Drive, Suite 500, Tampa, Florida 33602; and Terrence P.

   McAvoy, Esq., tmcavoy@hinshawlaw.com, Hinshaw & Culbertson LLP, 151 North Franklin

   Street, Suite 2500, Chicago, Illinois 60606.

                                                     I HEREBY CERTIFY that I am admitted to the Bar
                                                     of the United States District Court for the Southern
                                                     District of Florida and I am in compliance with the
                                                     additional qualifications to practice in this Court
                                                     set forth in Local Rule 2090-I (A).

                                           By:        /s/ Kadisha D. Phelps
                                                    Kadisha D. Phelps, Esq.
                                                    Florida Bar No: 033635
                                                    kadisha@broekerlaw.com




                                   LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                  44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       56
